DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-6 is the inclusion of a radio frequency amplifying device having an amplifying circuitry configured to output an amplified signal obtained by amplifying a signal input thereto; an obtaining circuitry configured to obtain an envelope indicating a waveform of a radio frequency signal as digital data, and a correcting circuitry configured to correct the obtained envelope on a basis of a rising characteristic of the amplifying circuitry and to input the signal generated on a basis of the envelope resulting from the correction to the amplifying circuitry.  This in combination with the rest of the limitations of the claims is found in all of claims 1-6, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claim 7 is the inclusion of an amplifier having an amplifying circuitry configured to output an amplified signal obtained by amplifying a signal input thereto; an obtaining circuitry configured to obtain an envelope indicating a waveform of an output signal as digital data; and a correcting circuitry configured to correct the obtained envelope on a basis of a rising characteristic of the amplifying circuitry and to input the signal generated on a basis of the envelope resulting from the correction to the amplifying circuitry.  This in combination with the rest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bickley et al. discloses an envelope correction circuitry.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




	/SUSAN S LEE/                                                                                       Primary Examiner, Art Unit 2852                                                                                                                 
sl